Title: To Thomas Jefferson from James Maury, 9 September 1790
From: Maury, James
To: Jefferson, Thomas



Sir
Liverpool 9 Septr 1790

I am honored with your Letter of 15th June inclosing the Commission of Consul for this Port with which his Excellency the President has been pleased to honor me. For this flattering Mark of his Confidence I beg Leave, thro’ you, Sir, most respectfully to offer my profound Acknowlegements. But as the powers appertaining to the Consuls of the United States have not been particularly defined to me, I request such farther Informations thereon as may be needful.—I have the Honor to be with great Respect & Esteem Sir your most obt St,

James Maury

